DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The IDS filed 11/14/16 has been considered and an initialed copy of the PTO-1449 is enclosed.

Request for Information under 37 CFR 1.105
	The Examiner is requesting information under 37 CFR 1.105.  While the abstract is available (see document below), this abstract was submitted as part of meeting where posters were presented.  The Examiner would like a copy of the material shown in the poster.	

TITLE:              Engineering strategies to control stoichiometry, site of
                    conjugation, serum stability and effector functions of
                    antibody-drug conjugates.
AUTHOR:             Dimasi, Nazzareno (correspondence); Fleming, Ryan
CORPORATE SOURCE:   MedImmune, Gaithersburg, MD, United States. 
SOURCE:             Cancer Research, (1 Oct 2014) Vol. 74, No. 19, Supp. SUPPL.
                    1. Abstract Number: 660.
                    Meeting Info: 105th Annual Meeting of the American
                    Association for Cancer Research, AACR 2014. San Diego, CA,
                    United States. 05 Apr 2014-09 Apr 2014
                    ISSN: 0008-5472
DIGITAL OBJECT ID:  10.1158/1538-7445.AM2014-660
PUBLISHER:          American Association for Cancer Research Inc..
DOCUMENT TYPE:      Journal; Conference; (Conference Abstract)
FILE SEGMENT:       CONF
FILE SEGMENT:       Intellectual Indexing
LANGUAGE:           English
SUMMARY LANGUAGE:   English

                    Last Updated on Embase: 3 Feb 2015
AB   A promising approach to enhance the antitumor activity of antibodies and
     reduce the systemic toxicity of small molecule anti-cancer drugs is to
     covalently attach the small molecule to the antibody thus forming
     antibody drug conjugates (ADCs).  Conventionally, ADCs are produced
     by chemical conjugation of drugs to antibodies through either lysine
     side chain amines or native cysteine sulfhydryl groups generated by
     reduction of interchain disulfide bonds.  Both of these methods yield
     heterogeneous conjugates with complex biophysical properties.  To limit
     these liabilities, we have designed, characterized, and validated antibody
     variants, which allow precise control of the site of conjugation and the
     drug load; such as two and/or four drugs per antibody can be
     site-specific conjugated.  These engineered antibody variants can be
     efficiently and site-specifically conjugated with drug payloads at
     milligram and gram scales to yield homogenous ADC products.  Engineered
     antibody variants described here retain antigen-binding affinities, FcRn
     binding, and have biochemical, biophysical and manufacturability
     properties similar to their non-engineered parent antibodies.  Upon
     conjugation to highly cytotoxic drugs with anti-mitotic and/or DNA
     alkylating activities, the antibody variants have potent in vitro and in
     vivo anti-tumor activity.  Furthermore, we describe ADCs vehicles that
     provide efficient scaffolds for site-specific conjugation of drugs
     while offering the opportunity to minimize off-target toxicities often
     observed with ADCs as a result of their binding to cells expressing
     Fc-gamma receptors.  Finally, we show the impact of the identified sites
     for drug conjugation on the in vivo pharmacokinetic and safety profile of
     ADCs in rats.  Our strategies for engineering ADCs with defined sites for
     conjugation, controlled drug loads, potentially decreased off-target
     toxicity, and optimal serum stability are broadly applicable to any
     full-length IgG or Fc-containing therapeutics as they involve the Fc
     constant domain of the antibody.


Specification
The substitute specification filed 5/22/2020 has been entered.
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
See page 91.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 170-172 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
 These claims are confusing because of the terminology “heavy chain comprising” SEQ ID No. 110, 113 or 114 and the “light chain comprising” SEQ ID NO. 150-153 and 160-163.  SEQ ID NO. 110, 113 and 114 are not the entire heavy chain, it is the entire heavy chain constant region.  The claim should be amended to remove the confusion that SEQ ID NO. 110, 113 and 114 are the entire heavy chains.  Similar issue if found with SEQ ID NO. 150-153 and 160-163 light chains.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 169-178 is/are rejected under 35 U.S.C. 103 as being unpatentable over Howard et al US 2011/0256157 in view of McDonagh et al US 2008/0305044, Zhao et al WO 2014/080251 (priority to 11/24/2012), Huber et al US 2013/0011401, Hezareh et al J. Virol. (2001) 75(24): 12161, Chennamsetty et al US 2012/0148580 and Ledbetter et al US 20050136049.
Howard et al discloses antibody drug conjugates used in pharmaceutical formulations (alone or in combination with other treatments, including chemotherapy) for the treatment of tumor cells wherein the attachment of linker to PBD is at position N10 (para. 248, 657, 1012+, 1044+, summary and claims and entire reference).  On page 105 the reference discloses a conjugate which is highly similar to applicant’s ConjE (see middle structure) with the only exception that the five-membered ring on the PBD has a 
The only difference between the instant invention and the reference is the mutation at the HC226, HC229, kappaLC214 or lambda LC213 to non-cysteine residues, leaving only HC220 for conjugation (which would be position 103 of SEQ ID NO. 113 or 114), SEQ ID NO. 110 with a mutation at positions 109 and 112, SEQ ID NO. 150 (kappa light) with a mutation at 105, SEQ ID NO. 160 (lambda light) with a mutation at 102, SEQ ID NO. 151-153, SEQ ID NO. 161-163, the mutations of HC 234 and 235, the cysteine deletions in SEQ ID NO. 110, 150 and 160 and the antibody having VH of SEQ ID NO. 1 and VL of SEQ ID NO. 2 (antibody is Epratuzumab).

undesirable couplings at residues that lie within or are in close vicinity to the antigen binding site (ABS), leading to reduced affinity and heterogeneous antigen-binding properties.  Alternatively, conjugation can be directed at sulfhydryl groups.  However, direct labeling relies on the reduction of disulfide (S--S) bonds, with the possible risk of protein fragmentation.  Incomplete reduction of such bonds can lead to heterogeneous patterns of attachment.” (para. 6).
	Zhao et al disclose that Epratuzumab is a known antibody used in the formation of conjugates with PBD for the treatment of diseases (summary, page 15 and entire reference).  
	Mutations at HC 234 and 253 (LALA mutations) are known in the art.  See Huber et al at para. 185 and see Hezareh et al (abstract and entire reference).  The purpose of the LALA mutations is to reduce binding of Fcgamma receptor and ADCC.  
Chennamsetty et al discloses sequences for the IgG1 heavy chain constant region, which is applicant’s SEQ ID NO. 110, IgG1 kappa light chain sequence which is applicant’s SEQ ID NO. 150 and IgG1 lambda light chain, which is applicant’s SEQ ID NO. 160 (see pages 9-10).
Ledbetter et al disclose alterations in the hinge region of IgG wherein the cysteines can be mutated by amino acid substitution or by deletion (para. 126).
Since Howard et al discloses the formation of immunoconjugates with anti-CD22 and PBD (reads on ConjE) wherein the attachment site needs to be controlled to overcome aggregation, insolubility and toxicity and uses techniques such as reduction 
With respect to the mutations in SEQ ID NO. 110, Chennamsetty et al discloses the heavy chain constant region and this is applicant’s SEQ ID NO. 110.  In view of McDonagh et al, the mutations would be at HC226 and HC229 which would correspond to positions 109 and 112 on SEQ ID NO. 110.  Similarly, applicant’s SEQ ID NO. 113 is applicant’s SEQ ID NO. 110 with a C to S mutation at positions 109 and 112 and since McDonagh et al discloses the C to S mutations, the mutations from C to S at positions 
With respect to the mutations in SEQ ID NO. 150, Chennamsetty et al discloses the kappa light chain constant region and this is applicant’s SEQ ID NO. 150.  In view of McDonagh et al, the mutations would be at LC214 which would correspond to position 105 on SEQ ID NO. 150.  Similarly, applicant SEQ ID NO. 151 is applicant’s SEQ ID NO. 150 with a C to S mutation at position and since McDonagh et al discloses the C to S mutation, the mutation from C to S at position 105 is obvious.   Similarly, applicant SEQ ID NO. 152 is applicant’s SEQ ID NO. 150 with a C to V mutation at position and since McDonagh et al discloses the C to V mutation, the mutation from C to V at position 105 is obvious.   Ledbetter et al discloses that cysteines in the hinge region can either be substituted or deleted, thus meeting the limitation of SQ ID NO. 153 in which the cysteine is deleted.  
With respect to the lambda light chain constant (SEQ ID NO. 160), one of skill in the art would know if they have a kappa light chain constant or a lambda light constant and would know that the position corresponding to LC214 kappa light is LC 213 in the lambda light.  Thus, with respect to the mutations in SEQ ID NO. 160, Chennamsetty et al discloses the lambda light chain constant region and this is applicant’s SEQ ID NO. .  



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 169-178 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-12 and 17 of Howard U.S. Patent No. 9889207 in view of in view of Howard et al US 2011/0256157, McDonagh et al US 2008/0305044, Huber et al  US 2013/0011401, Hezareh et al J. Virol. (2001) 75(24): 12161, Chennamsetty et al US 2012/0148580 and Ledbetter et al US 20050136049.
The claims in Howard are directed to conjB (which is applicant’s conjE) and the antibody can be anti-CD22 (see claim 5 of reference). The claims are also directed to pharmaceutical formulations (either alone or with another chemotherapeutic agent) for the treatment of tumors.  To determine the type of antibodies and the methods for conjugation, the examiner is permitted to look at the specification (MPEP 804(II)(B)(2)(a), fifth paragraph).  The antibody attached to conjugate is anti-CD22 and is eptratuzumab (has applicant’s SEQ ID NO. 1 and 2) (col. 25, line 12) and the antibodies can be deimmunized, resurfaced or humanized (col. 11, lines 61-67). 
The only difference between the instant invention and the reference is the mutation at the HC226, HC229, kappaLC214 or lambda LC213 to non-cysteine residues, leaving only HC220 for conjugation (which would be position 103 of SEQ ID 
Howard et al ‘157 discloses antibody drug conjugates used in pharmaceutical formulations (alone or in combination with other treatments, including chemotherapy) for the treatment of tumor cells wherein the attachment of linker to PBD is at position N10 (para. 248, 657, 1012+, 1044+, summary and claims and entire reference).  On page 105 the reference discloses a conjugate which is highly similar to applicant’s ConjE (see middle structure) with the only exception that the five-membered ring on the PBD has a CH2 group instead of a methyl group.  As is shown in para. 16-26, this position is R2 and R2 can be chosen from several substituents including =CH2 or R wherein R is C1-12 alkyl (reads on a methyl group).  Thus, one would immediately envisage the compound on page 105 with a methyl group on the five membered ring of the PBD.  The antibody attached to conjugate can be anti-CD22 (para 582) and can be humanized (para 524).   The reference also discloses drug loading (p=1-8) and the importance of controlling the number of drugs attachment sites.  In para. 534 the reference discloses that the loading of 5 or more drugs results in aggregation, insolubility and toxicity.  The reference goes on to state that typically the reduction of the disulfide bridges to expose the cysteine thiols for drug attachment needs to done to control the number of cysteine thiols available for attachment (para. 535).  In para. 536, the reference again discloses the need for controlling the location of drug and that antibody engineering to introduce a 
	McDonagh et al discloses engineered antibodies and immunoconjugtes wherein the antibodies have a predetermine point of attachment and the predetermined points are made by selective substitution of an amino acid residue (s) in the antibody (para. 2).  The purpose of the invention is to provide for conjugates which functionally retain the active binding site, has at least one amino acid substitution of an interchain cysteine residue and has at least one interchain cysteine residue for conjugation to therapeutic agent (i.e. drug)—the antibodies can be IgG1-4 and IgG1 is exemplified (summary, para. 11, 182+ and entire reference).  The interchain cysteine residues that can be modified are at HC220 (on CH1), HC 226 and HC229 (both in the hinge region) and LC214 (para. 45 and 76).   The amino acid substitution can from cysteine to nay amino acid including serine (S) and valine (V) (para 77).  In a specific embodiment the “engineered antibody comprises light chains each having an amino acid substitution of the CL interchain residue” (which would be LC 214)  “and heavy chain each having the CH1 interchain cysteine residue” (which would be HC 220) and “having an amino acid substitution of at least one of the hinge region interchain cysteine residues” (which would be either HC 226 and/or HC229) and this engineered antibody is used to form an immunoconjugate and the therapeutic agent is conjugates at the CH1 interchain cysteine (i.e. HC 220) (para. 87 and 88, example 1, Table 1).  The antibody can be CD22 (para. 105).   The reference also states that “for monoclonal antibodies to function as the delivery vehicles for drugs and radionuclides, it is important to develop methods for their site-specific conjugations, with minimal perturbation of the resultant 
undesirable couplings at residues that lie within or are in close vicinity to the antigen binding site (ABS), leading to reduced affinity and heterogeneous antigen-binding properties.  Alternatively, conjugation can be directed at sulfhydryl groups.  However, direct labeling relies on the reduction of disulfide (S--S) bonds, with the possible risk of protein fragmentation.  Incomplete reduction of such bonds can lead to heterogeneous patterns of attachment.” (para. 6). 
	Mutations at HC 234 and 253 (LALA mutations) are known in the art.  See Huber et al at para. 185 and see Hezareh et al (abstract and entire reference).  The purpose of the LALA mutations is to reduce binding of Fcgamma receptor and ADCC.  
Chennamsetty et al discloses sequences for the IgG1 heavy chain constant region, which is applicant’s SEQ ID NO. 110, IgG1 kappa light chain sequence which is applicant’s SEQ ID NO. 150 and IgG1 lambda light chain, which is applicant’s SEQ ID NO. 160 (see pages 9-10).
Ledbetter et al disclose alterations in the hinge region of IgG wherein the cysteines can be mutated by amino acid substitution or by deletion (para. 126).
Since Howard claims conjB wherein the antibody can be anti-CD22 (Epratuzumab as per specification) and since Howard ‘157 disclose the same conjugates for the same uses and that when used in treatments the attachment site needs to be controlled to overcome aggregation, insolubility and toxicity and uses techniques such as reduction of disulfide bonds and since McDonagh et al discloses 
With respect to the mutations in SEQ ID NO. 110, Chennamsetty et al discloses the heavy chain constant region and this is applicant’s SEQ ID NO. 110.  In view of McDonagh et al, the mutations would be at HC226 and HC229 which would correspond to positions 109 and 112 on SEQ ID NO. 110.  Similarly, applicant’s SEQ ID NO. 113 is applicant’s SEQ ID NO. 110 with a C to S mutation at positions 109 and 112 and since McDonagh et al discloses the C to S mutations, the mutations from C to S at positions 109 and 112 are obvious.  Similarly, applicant’s SEQ ID NO. 114 is applicant’s SEQ ID NO. 110 with a C to V mutation at positions 109 and 112 and since McDonagh et al 
With respect to the mutations in SEQ ID NO. 150, Chennamsetty et al discloses the kappa light chain constant region and this is applicant’s SEQ ID NO. 150.  In view of McDonagh et al, the mutations would be at LC214 which would correspond to position 105 on SEQ ID NO. 150.  Similarly, applicant SEQ ID NO. 151 is applicant’s SEQ ID NO. 150 with a C to S mutation at position and since McDonagh et al discloses the C to S mutation, the mutation from C to S at position 105 is obvious.   Similarly, applicant SEQ ID NO. 152 is applicant’s SEQ ID NO. 150 with a C to V mutation at position and since McDonagh et al discloses the C to V mutation, the mutation from C to V at position 105 is obvious.   Ledbetter et al discloses that cysteines in the hinge region can either be substituted or deleted, thus meeting the limitation of SQ ID NO. 153 in which the cysteine is deleted.  
With respect to the lambda light chain constant (SEQ ID NO. 160), one of skill in the art would know if they have a kappa light chain constant or a lambda light constant and would know that the position corresponding to LC214 kappa light is LC 213 in the lambda light.  Thus, with respect to the mutations in SEQ ID NO. 160, Chennamsetty et al discloses the lambda light chain constant region and this is applicant’s SEQ ID NO. 160.  In view of McDonagh et al, the mutations would be at LC213 which would correspond to position 102 on SEQ ID NO. 160.  Similarly, applicant SEQ ID NO. 161 is 




Claims 169-178 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of van Berkel et al U.S. Patent No. 9919056 in view of in view of Howard et al US 2011/0256157, McDonagh et al US 2008/0305044, Huber et al US 2013/0011401, Hezareh et al J. Virol. (2001) 75(24): 12161, Chennamsetty et al US 2012/0148580 and Ledbetter et al US 20050136049.
The claims in van Berkel et al are directed to conjE and the antibody can be anti-CD22 wherein the antibody comprises SEQ ID NO. 1 and 2 which are applicant’s SEQ ID NO. 1 and 2 and which is Epratuzumab.   The antibodies can be humanized, deimmunized or resurfaced.  The claims are also directed to the use of the conjugate in pharmaceutical formulations with or without chemotherapeutic agents.  
The only difference between the instant invention and the reference is the mutation at the HC226, HC229, kappaLC214 or lambda LC213 to non-cysteine 
Howard et al ‘157 discloses antibody drug conjugates used in pharmaceutical formulations (alone or in combination with other treatments, including chemotherapy) for the treatment of tumor cells wherein the attachment of linker to PBD is at position N10 (para. 248, 657, 1012+, 1044+, summary and claims and entire reference).  On page 105 the reference discloses a conjugate which is highly similar to applicant’s ConjE (see middle structure) with the only exception that the five-membered ring on the PBD has a CH2 group instead of a methyl group.  As is shown in para. 16-26, this position is R2 and R2 can be chosen from several substituents including =CH2 or R wherein R is C1-12 alkyl (reads on a methyl group).  Thus, one would immediately envisage the compound on page 105 with a methyl group on the five membered ring of the PBD.  The antibody attached to conjugate can be anti-CD22 (para 582) and can be humanized (para 524).   The reference also discloses drug loading (p=1-8) and the importance of controlling the number of drugs attachment sites.  In para. 534 the reference discloses that the loading of 5 or more drugs results in aggregation, insolubility and toxicity.  The reference goes on to state that typically the reduction of the disulfide bridges to expose the cysteine thiols for drug attachment needs to done to control the number of cysteine thiols available for attachment (para. 535).  In para. 536, the reference again discloses the need for controlling the location of drug and that antibody engineering to introduce a 
	McDonagh et al discloses engineered antibodies and immunoconjugtes wherein the antibodies have a predetermine point of attachment and the predetermined points are made by selective substitution of an amino acid residue (s) in the antibody (para. 2).  The purpose of the invention is to provide for conjugates which functionally retain the active binding site, has at least one amino acid substitution of an interchain cysteine residue and has at least one interchain cysteine residue for conjugation to therapeutic agent (i.e. drug)—the antibodies can be IgG1-4 and IgG1 is exemplified (summary, para. 11, 182+ and entire reference).  The interchain cysteine residues that can be modified are at HC220 (on CH1), HC 226 and HC229 (both in the hinge region) and LC214 (para. 45 and 76).   The amino acid substitution can from cysteine to nay amino acid including serine (S) and valine (V) (para 77).  In a specific embodiment the “engineered antibody comprises light chains each having an amino acid substitution of the CL interchain residue” (which would be LC 214)  “and heavy chain each having the CH1 interchain cysteine residue” (which would be HC 220) and “having an amino acid substitution of at least one of the hinge region interchain cysteine residues” (which would be either HC 226 and/or HC229) and this engineered antibody is used to form an immunoconjugate and the therapeutic agent is conjugates at the CH1 interchain cysteine (i.e. HC 220) (para. 87 and 88, example 1, Table 1).  The antibody can be CD22 (para. 105).   The reference also states that “for monoclonal antibodies to function as the delivery vehicles for drugs and radionuclides, it is important to develop methods for their site-specific conjugations, with minimal perturbation of the resultant 
undesirable couplings at residues that lie within or are in close vicinity to the antigen binding site (ABS), leading to reduced affinity and heterogeneous antigen-binding properties.  Alternatively, conjugation can be directed at sulfhydryl groups.  However, direct labeling relies on the reduction of disulfide (S--S) bonds, with the possible risk of protein fragmentation.  Incomplete reduction of such bonds can lead to heterogeneous patterns of attachment.” (para. 6). 
	Mutations at HC 234 and 253 (LALA mutations) are known in the art.  See Huber et al at para. 185 and see Hezareh et al (abstract and entire reference).  The purpose of the LALA mutations is to reduce binding of Fcgamma receptor and ADCC.  
Chennamsetty et al discloses sequences for the IgG1 heavy chain constant region, which is applicant’s SEQ ID NO. 110, IgG1 kappa light chain sequence which is applicant’s SEQ ID NO. 150 and IgG1 lambda light chain, which is applicant’s SEQ ID NO. 160 (see pages 9-10).
Ledbetter et al disclose alterations in the hinge region of IgG wherein the cysteines can be mutated by amino acid substitution or by deletion (para. 126).
Since van Berkel et al claims conjE wherein the antibody is anti-CD22 (Epratuzumab) and its use in the treatment of disorders and since Howard ‘157 disclose the same conjugates for the same uses and that when used in treatments the attachment site needs to be controlled to overcome aggregation, insolubility and toxicity and uses techniques such as reduction of disulfide bonds since McDonagh et al 
With respect to the mutations in SEQ ID NO. 110, Chennamsetty et al discloses the heavy chain constant region and this is applicant’s SEQ ID NO. 110.  In view of McDonagh et al, the mutations would be at HC226 and HC229 which would correspond to positions 109 and 112 on SEQ ID NO. 110.  Similarly, applicant’s SEQ ID NO. 113 is applicant’s SEQ ID NO. 110 with a C to S mutation at positions 109 and 112 and since McDonagh et al discloses the C to S mutations, the mutations from C to S at positions 109 and 112 are obvious.  Similarly, applicant’s SEQ ID NO. 114 is applicant’s SEQ ID NO. 110 with a C to V mutation at positions 109 and 112 and since McDonagh et al 
With respect to the mutations in SEQ ID NO. 150, Chennamsetty et al discloses the kappa light chain constant region and this is applicant’s SEQ ID NO. 150.  In view of McDonagh et al, the mutations would be at LC214 which would correspond to position 105 on SEQ ID NO. 150.  Similarly, applicant SEQ ID NO. 151 is applicant’s SEQ ID NO. 150 with a C to S mutation at position and since McDonagh et al discloses the C to S mutation, the mutation from C to S at position 105 is obvious.   Similarly, applicant SEQ ID NO. 152 is applicant’s SEQ ID NO. 150 with a C to V mutation at position and since McDonagh et al discloses the C to V mutation, the mutation from C to V at position 105 is obvious.   Ledbetter et al discloses that cysteines in the hinge region can either be substituted or deleted, thus meeting the limitation of SQ ID NO. 153 in which the cysteine is deleted.  
With respect to the lambda light chain constant (SEQ ID NO. 160), one of skill in the art would know if they have a kappa light chain constant or a lambda light constant and would know that the position corresponding to LC214 kappa light is LC 213 in the lambda light.  Thus, with respect to the mutations in SEQ ID NO. 160, Chennamsetty et al discloses the lambda light chain constant region and this is applicant’s SEQ ID NO. 160.  In view of McDonagh et al, the mutations would be at LC213 which would correspond to position 102 on SEQ ID NO. 160.  Similarly, applicant SEQ ID NO. 161 is 



Claims 169-178 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of Howard U.S. Patent No. 10,646,584 in view of in view of Howard et al US 2011/0256157, Zhao et al WO 2014/080251 (priority to 11/24/2012, McDonagh et al US 2008/0305044, Huber et al US 2013/0011401, Hezareh et al J. Virol. (2001) 75(24): 12161, Chennamsetty et al US 2012/0148580 and Ledbetter et al US 20050136049.
The claims Howard are directed to methods of contacting (reads on being in a pharmaceutical formulation) a target proliferative cell with conjB (which is applicant’s conjE) and wherein the cell binding agent is an antibody to CD22 (claim 4).  The claims also disclose that the conjugates have 1-4 drugs per antibody.
The only difference between the instant invention and the reference is the mutation at the HC226, HC229, kappaLC214 or lambda LC213 to non-cysteine residues, leaving only HC220 for conjugation (which would be position 103 of SEQ ID 
Howard et al ‘157 discloses antibody drug conjugates used in pharmaceutical formulations (alone or in combination with other treatments, including chemotherapy) for the treatment of tumor cells wherein the attachment of linker to PBD is at position N10 (para. 248, 657, 1012+, 1044+, summary and claims and entire reference).  On page 105 the reference discloses a conjugate which is highly similar to applicant’s ConjE (see middle structure) with the only exception that the five-membered ring on the PBD has a CH2 group instead of a methyl group.  As is shown in para. 16-26, this position is R2 and R2 can be chosen from several substituents including =CH2 or R wherein R is C1-12 alkyl (reads on a methyl group).  Thus, one would immediately envisage the compound on page 105 with a methyl group on the five membered ring of the PBD.  The antibody attached to conjugate can be anti-CD22 (para 582) and can be humanized (para 524).   The reference also discloses drug loading (p=1-8) and the importance of controlling the number of drugs attachment sites.  In para. 534 the reference discloses that the loading of 5 or more drugs results in aggregation, insolubility and toxicity.  The reference goes on to state that typically the reduction of the disulfide bridges to expose the cysteine thiols for drug attachment needs to done to control the number of cysteine thiols available for attachment (para. 535).  In para. 536, the reference again discloses 
Zhao et al disclose that Epratuzumab is a known antibody used in the formation of conjugates with PBD for the treatment of diseases (summary, page 15 and entire reference).  
	McDonagh et al discloses engineered antibodies and immunoconjugtes wherein the antibodies have a predetermine point of attachment and the predetermined points are made by selective substitution of an amino acid residue (s) in the antibody (para. 2).  The purpose of the invention is to provide for conjugates which functionally retain the active binding site, has at least one amino acid substitution of an interchain cysteine residue and has at least one interchain cysteine residue for conjugation to therapeutic agent (i.e. drug)—the antibodies can be IgG1-4 and IgG1 is exemplified (summary, para. 11, 182+ and entire reference).  The interchain cysteine residues that can be modified are at HC220 (on CH1), HC 226 and HC229 (both in the hinge region) and LC214 (para. 45 and 76).   The amino acid substitution can from cysteine to nay amino acid including serine (S) and valine (V) (para 77).  In a specific embodiment the “engineered antibody comprises light chains each having an amino acid substitution of the CL interchain residue” (which would be LC 214)  “and heavy chain each having the CH1 interchain cysteine residue” (which would be HC 220) and “having an amino acid substitution of at least one of the hinge region interchain cysteine residues” (which would be either HC 226 and/or HC229) and this engineered antibody is used to form an immunoconjugate and the therapeutic agent is conjugates at the CH1 interchain 
undesirable couplings at residues that lie within or are in close vicinity to the antigen binding site (ABS), leading to reduced affinity and heterogeneous antigen-binding properties.  Alternatively, conjugation can be directed at sulfhydryl groups.  However, direct labeling relies on the reduction of disulfide (S--S) bonds, with the possible risk of protein fragmentation.  Incomplete reduction of such bonds can lead to heterogeneous patterns of attachment.” (para. 6). 
	Mutations at HC 234 and 253 (LALA mutations) are known in the art.  See Huber et al at para. 185 and see Hezareh et al (abstract and entire reference).  The purpose of the LALA mutations is to reduce binding of Fcgamma receptor and ADCC.  
Chennamsetty et al discloses sequences for the IgG1 heavy chain constant region, which is applicant’s SEQ ID NO. 110, IgG1 kappa light chain sequence which is applicant’s SEQ ID NO. 150 and IgG1 lambda light chain, which is applicant’s SEQ ID NO. 160 (see pages 9-10).
Ledbetter et al disclose alterations in the hinge region of IgG wherein the cysteines can be mutated by amino acid substitution or by deletion (para. 126).


With respect to the mutations in SEQ ID NO. 150, Chennamsetty et al discloses the kappa light chain constant region and this is applicant’s SEQ ID NO. 150.  In view of McDonagh et al, the mutations would be at LC214 which would correspond to position 105 on SEQ ID NO. 150.  Similarly, applicant SEQ ID NO. 151 is applicant’s SEQ ID NO. 150 with a C to S mutation at position and since McDonagh et al discloses the C to S mutation, the mutation from C to S at position 105 is obvious.   Similarly, applicant SEQ ID NO. 152 is applicant’s SEQ ID NO. 150 with a C to V mutation at position and since McDonagh et al discloses the C to V mutation, the mutation from C to V at position 105 is obvious.   Ledbetter et al discloses that cysteines in the hinge region can 
With respect to the lambda light chain constant (SEQ ID NO. 160), one of skill in the art would know if they have a kappa light chain constant or a lambda light constant and would know that the position corresponding to LC214 kappa light is LC 213 in the lambda light.  Thus, with respect to the mutations in SEQ ID NO. 160, Chennamsetty et al discloses the lambda light chain constant region and this is applicant’s SEQ ID NO. 160.  In view of McDonagh et al, the mutations would be at LC213 which would correspond to position 102 on SEQ ID NO. 160.  Similarly, applicant SEQ ID NO. 161 is applicant’s SEQ ID NO. 160 with a C to S mutation at position and since McDonagh et al discloses the C to S mutation, the mutation from C to S at position 102 is obvious.   Similarly, applicant SEQ ID NO. 162 is applicant’s SEQ ID NO. 160 with a C to V mutation at position and since McDonagh et al discloses the C to V mutation, the mutation from C to V at position 102 is obvious.   Ledbetter et al discloses that cysteines in the hinge region can either be substituted or deleted, thus meeting the limitation of SQ ID NO. 163 in which the cysteine is deleted.  




Claims 169-178 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9-11 of copending Application No. 17223712 in view of Howard et al US 2011/0256157, Zhao et al WO 2014/080251 .
This is a provisional nonstatutory double patenting rejection.
The claims of the copending application are directed to a mixture of conjugates  wherein one of the conjugates reads on applicant’s conjE.
The only difference between the instant invention and the reference is the mutation at the HC226, HC229, kappaLC214 or lambda LC213 to non-cysteine residues, leaving only HC220 for conjugation (which would be position 103 of SEQ ID NO. 113 or 114), SEQ ID NO. 110 with a mutation at positions 109 and 112, SEQ ID NO. 150 (kappa light) with a mutation at 105, SEQ ID NO. 160 (lambda light) with a mutation at 102, SEQ ID NO. 151-153, SEQ ID NO. 161-163 and the cysteine deletions for SEQ ID NO. 110, 150 and 160 and the mutations are HC 234 and 235 and the pharmaceutical formulation and combination with a chemotherapeutic agent and the antibody having VH of SEQ ID NO. 1 and VL of SEQ ID NO. 2 (antibody is Epratuzumab).    
Howard et al ‘157 discloses antibody drug conjugates used in pharmaceutical formulations (alone or in combination with other treatments, including chemotherapy) for the treatment of tumor cells wherein the attachment of linker to PBD is at position N10 (para. 248, 657, 1012+, 1044+, summary and claims and entire reference).  On page 105 the reference discloses a conjugate which is highly similar to applicant’s ConjE (see middle structure) with the only exception that the five-membered ring on the PBD has a CH2 group instead of a methyl group.  As is shown in para. 16-26, this position is R2 
Zhao et al disclose that Epratuzumab is a known antibody used in the formation of conjugates with PBD for the treatment of diseases (summary, page 15 and entire reference).  
	McDonagh et al discloses engineered antibodies and immunoconjugtes wherein the antibodies have a predetermine point of attachment and the predetermined points are made by selective substitution of an amino acid residue (s) in the antibody (para. 2).  The purpose of the invention is to provide for conjugates which functionally retain the active binding site, has at least one amino acid substitution of an interchain cysteine residue and has at least one interchain cysteine residue for conjugation to therapeutic agent (i.e. drug)—the antibodies can be IgG1-4 and IgG1 is exemplified 
undesirable couplings at residues that lie within or are in close vicinity to the antigen binding site (ABS), leading to reduced affinity and heterogeneous antigen-binding properties.  Alternatively, conjugation can be directed at sulfhydryl groups.  However, direct labeling relies on the reduction of disulfide (S--S) bonds, with the possible risk of protein fragmentation.  Incomplete reduction of such bonds can lead to heterogeneous patterns of attachment.” (para. 6). 

Chennamsetty et al discloses sequences for the IgG1 heavy chain constant region, which is applicant’s SEQ ID NO. 110, IgG1 kappa light chain sequence which is applicant’s SEQ ID NO. 150 and IgG1 lambda light chain, which is applicant’s SEQ ID NO. 160 (see pages 9-10).
Ledbetter et al disclose alterations in the hinge region of IgG wherein the cysteines can be mutated by amino acid substitution or by deletion (para. 126).
Since the claims of the copending application are directed to compositions comprising applicant’s conjE and since Howard ‘157 disclose the same conjugates (either alone or in combination with a chemotherapeutic agent) for treatments and that when used in treatments the attachment site needs to be controlled to overcome aggregation, insolubility and toxicity and uses techniques such as reduction of disulfide bonds since McDonagh et al discloses that direct labeling by reduction of disulfide bonds results in risk of protein fragmentation and incomplete reduction and that they have overcome the issue by using engineered antibodies having “light chains each having an amino acid substitution of the CL interchain residue” (which would be LC 214)  “and heavy chain each having the CH1 interchain cysteine residue” (which would be HC 220) and “having an amino acid substitution of at least one of the hinge region interchain cysteine residues” (which would be either HC 226 and/or HC229) and this engineered antibody is used to form an immunoconjugate and the therapeutic agent is conjugates at the CH1 interchain cysteine (i.e. HC 220), it would have been obvious to 
With respect to the mutations in SEQ ID NO. 110, Chennamsetty et al discloses the heavy chain constant region and this is applicant’s SEQ ID NO. 110.  In view of McDonagh et al, the mutations would be at HC226 and HC229 which would correspond to positions 109 and 112 on SEQ ID NO. 110.  Similarly, applicant’s SEQ ID NO. 113 is applicant’s SEQ ID NO. 110 with a C to S mutation at positions 109 and 112 and since McDonagh et al discloses the C to S mutations, the mutations from C to S at positions 109 and 112 are obvious.  Similarly, applicant’s SEQ ID NO. 114 is applicant’s SEQ ID NO. 110 with a C to V mutation at positions 109 and 112 and since McDonagh et al discloses the C to V mutations, the mutations from C to V at positions 109 and 112 are obvious.  Ledbetter et al discloses that cysteine can either be substituted or deleted, thus meeting the limitation of SQ ID NO. 110 with no cysteine.  Additionally, since HC220 is only left for conjugation, this reads on position 103 of SEQ ID NO. 113 or 114 as per claims 170-172.
With respect to the mutations in SEQ ID NO. 150, Chennamsetty et al discloses the kappa light chain constant region and this is applicant’s SEQ ID NO. 150.  In view of McDonagh et al, the mutations would be at LC214 which would correspond to position 105 on SEQ ID NO. 150.  Similarly, applicant SEQ ID NO. 151 is applicant’s SEQ ID 
With respect to the lambda light chain constant (SEQ ID NO. 160), one of skill in the art would know if they have a kappa light chain constant or a lambda light constant and would know that the position corresponding to LC214 kappa light is LC 213 in the lambda light.  Thus, with respect to the mutations in SEQ ID NO. 160, Chennamsetty et al discloses the lambda light chain constant region and this is applicant’s SEQ ID NO. 160.  In view of McDonagh et al, the mutations would be at LC213 which would correspond to position 102 on SEQ ID NO. 160.  Similarly, applicant SEQ ID NO. 161 is applicant’s SEQ ID NO. 160 with a C to S mutation at position and since McDonagh et al discloses the C to S mutation, the mutation from C to S at position 102 is obvious.   Similarly, applicant SEQ ID NO. 162 is applicant’s SEQ ID NO. 160 with a C to V mutation at position and since McDonagh et al discloses the C to V mutation, the mutation from C to V at position 102 is obvious.   Ledbetter et al discloses that cysteines in the hinge region can either be substituted or deleted, thus meeting the limitation of SQ ID NO. 163 in which the cysteine is deleted.  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEELA J HUFF whose telephone number is (571)272-0834. The examiner can normally be reached M-Th 6:30am to 4pm Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sheela J. Huff/Primary Examiner, Art Unit 1643